Citation Nr: 1003003	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-20 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Waco RO.  In 
September 2006, a local hearing was held before a Decision 
Review Officer (DRO).  In January 2009, a Travel Board 
hearing was held before the undersigned.  Transcripts of both 
hearings are associated with the claims file.  In July 2009, 
the matter was remanded for additional development and 
notice.

The Board recently received additional evidence from the 
Veteran without a statement to waive initial RO 
consideration.  The matter must therefore be REMANDED for RO 
consideration of the new evidence.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

As noted, the Board presently remands the appeal to enable 
the RO, through the AMC, to consider the newly-submitted 
evidence.    

Accordingly, the case is REMANDED for the following action:

The RO/AMC will review the November 2009 
letter authored by N. Morgan, Au.D., in 
light of all other evidence of record.  
The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations.  Following such 
development, the RO/AMC should review and 
readjudicate the claim.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO/AMC shall issue the Veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


